Exhibit 99.1 RESIGNATION NOTICE August 31, 2015 Rimrock Gold Corp. 3651 Lindell Road Suite D155 Las Vegas, NV 89103 Attn: Board of Directors Dear Sir or Madam, I hereby resign as Director of Rimrock Gold Corp., a Nevada corporation (the “ Corporation ”) and all the other officer positions I hold in the Corporation, effective immediately. My resignation is not the result of any disagreement with the Corporation on any matter relating to its operation, policies (including accounting or financial policies) or practices. Sincerely, /s/ Richard Redfern Richard Redfern
